Exhibit 10.3



(Multicurrency—Cross Border)


ISDA®
International Swap Dealers Association. Inc.
MASTER AGREEMENT


dated as of
August 18, 2011
 



WELLS FARGO BANK,
NATIONAL ASSOCIATION
and
LKQ CORPORATION





have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.


Accordingly, the parties agree as follows:—
1.    Interpretation
(a)    Definitions. The terms defined in Section 14 and in the Schedule will
have the meanings therein specified for the purpose of this Master Agreement.


(b)    Inconsistency. In the event of any inconsistency between the provisions
of the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.


(c)    Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this “Agreement”), and the
parties would not otherwise enter into any Transactions.


2.    Obligations
(a)    General Conditions.
(i)Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.


(ii)Payments under this Agreement will be made on the due date for value on that
date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.


(iii)Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.
Copyright ©1992 by International Swap Dealers Association, Inc.






--------------------------------------------------------------------------------




(b)    Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.


(c)    Netting. If on any date amounts would otherwise be payable:—
(i)
in the same currency; and

(ii)
in respect of the same Transaction,



by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.


The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.


(d)    Deduction or Withholding for Tax.


(i)Gross-Up.    All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—
(1)
promptly notify the other party (“Y”) of such requirement;

(2)pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
(3)promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
(4)if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—


(A)
the failure by Y to comply with or perform any agreement contained in Section
4(a)(i),

4(a)(iii) or 4(d); or
(B)the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

2     ISDA ® 1992

--------------------------------------------------------------------------------






(ii)Liability. If:—
(1)X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
(2)X does not so deduct or withhold; and
(3)a liability resulting from such Tax is assessed directly against X,


then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).


(e)    Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.


3.    Representations


Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—


(a)    Basic Representations.
(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;


(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;


(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;


(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and


(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).



3     ISDA ® 1992

--------------------------------------------------------------------------------




(b)    Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.


(c)    Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.


(d)    Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.


(e)    Payer Tax Representation. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(e) is accurate and true.


(f)    Payee Tax Representations. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(f) is accurate and true.


4.    Agreements
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—
(a)    Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:—
(i)any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;
(ii)any other documents specified in the Schedule or any Confirmation; and
(iii)upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
(b)Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.
(c)Comply with Laws. It will comply in all material respects with all applicable
laws and orders to which it may be subject if failure so to comply would
materially impair its ability to perform its obligations under this Agreement or
any Credit Support Document to which it is a party.
(d)Tax Agreement. It will give notice of any failure of a representation made by
it under Section 3(f) to be accurate and true promptly upon learning of such
failure.
(e)Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax levied
or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,

4     ISDA ® 1992

--------------------------------------------------------------------------------




organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.


5.
Events of Default and Termination Events



(a)Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:—
(i)Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;
(ii)Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;


(iii)Credit Support Default.


(1)Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;


(2)the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or


(3)the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;


(iv)Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
(v)Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);


(vi)Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however

5     ISDA ® 1992

--------------------------------------------------------------------------------




described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);


(vii)Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—


(1)is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or


(viii)Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:—


(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or


(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.


(b)    Termination Events. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any event specified below constitutes an Illegality if
the event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event

6     ISDA ® 1992

--------------------------------------------------------------------------------




Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—


(i)    Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—


(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or


(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;


(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));


(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);


(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or transferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party); or


(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).


(c)    Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.





7     ISDA ® 1992

--------------------------------------------------------------------------------






6.    Early Termination


(a)    Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).


(b)    Right to Terminate Following Termination Event.


(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.


(ii) Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(l) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.


If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after notice is given under
Section 6(b)(i).


Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.


(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.


(iv) Right to Terminate. If:—


(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or


(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,
either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then

8     ISDA ® 1992

--------------------------------------------------------------------------------




continuing, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all Affected Transactions.
(c)    Effect of Designation.


(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.


(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount if any, payable in respect
of an Early Termination Date shall be determined pursuant to Section 6(e).


(d)    Calculations.


(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.


(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.


(e)    Payments on Early Termination. If an Early Termination Date occurs. the
following provisions shall apply based on the parties' election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.


(i) Events of Default. If the Early Termination Date results from an Event of
Default:—
(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.
(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party's Loss in respect of this Agreement.


(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

9     ISDA ® 1992

--------------------------------------------------------------------------------




Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.


(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party's Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.


(ii)    Termination Events. If the Early Termination Date results from a
Termination Event:—


(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.


(2) Two Affected Parties. If there are two Affected Parties:—


(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and


(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).


If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.


(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).


(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.



10     ISDA ® 1992

--------------------------------------------------------------------------------






7.    Transfer


Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—


(a)    a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and


(b)    a party may make such a transfer of all or any part of its interest in
any amount payable to it from a Defaulting Party under Section 6(e).
Any purported transfer that is not in compliance with this Section will be void.
8.    Contractual Currency
(a)    Payment in the Contractual Currency. Each payment under this Agreement
will be made in the relevant currency specified in this Agreement for that
payment (the “Contractual Currency”). To the extent permitted by applicable law,
any obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into this Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.


(b)    Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.


(c )    Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.


(d)    Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.



11     ISDA ® 1992

--------------------------------------------------------------------------------




9.    Miscellaneous
(a)    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
(b)    Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.
(c)    Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
(d)    Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.


(e)    Counterparts and Confirmations.
(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.
(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.


(f)    No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.


(g)    Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.


10.     Offices; Multibranch Parties
(a)    If Section 10(a) is specified in the Schedule as applying, each party
that enters into a Transaction through an Office other than its head or home
office represents to the other party that, notwithstanding the place of booking
office or jurisdiction of incorporation or organisation of such party, the
obligations of such party are the same as if it had entered into the Transaction
through its head or home office. This representation will be deemed to be
repeated by such party on each date on which a Transaction is entered into.
(b)    Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.


(c)    If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.
11.    Expenses
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document

12     ISDA ® 1992

--------------------------------------------------------------------------------




to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.


12.    Notices
(a)    Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—
(i) if in writing and delivered in person or by courier, on the date it is
delivered;


(ii) if sent by telex, on the date the recipient's answerback is received;


(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);


(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or


(v) if sent by electronic messaging system, on the date that electronic message
is received,
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.
(b)    Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.


13.    Governing Law and Jurisdiction
(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.


(b)    Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—


(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and


(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.


Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.


(c)    Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any

13     ISDA ® 1992

--------------------------------------------------------------------------------




reason any party's Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.
(d)    Waiver of Immunities. Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
14.    Definitions
As used in this Agreement:—    
“Additional Termination Event” has the meaning specified in Section 5(b).
“Affected Party” has the meaning specified in Section 5(b).
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.
“Applicable Rate” means:—
(a)    in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
(b)    in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;
(c)    in respect of all other obligations payable or deliverable (or which
would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and
(d)    in all other cases, the Termination Rate.


“Burdened Party” has the meaning specified in Section 5(b).


“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.
“Credit Support Provider” has the meaning specified in the Schedule.
“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.





14     ISDA ® 1992

--------------------------------------------------------------------------------




“Defaulting Party” has the meaning specified in Section 6(a).


“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).


“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.


“Illegality” has the meaning specified in Section 5(b).


“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).
  
“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.


“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.


“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party's legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.


“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have

15     ISDA ® 1992

--------------------------------------------------------------------------------




been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.


“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.


“Non-defaulting Party” has the meaning specified in Section 6(a).


“Office” means a branch or office of a party, which may be such party's head or
home office.


“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.


“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.


“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:—
(a)    the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and
(b)    such party's Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.
“Specified Entity” has the meaning specified in the Schedule.



16     ISDA ® 1992

--------------------------------------------------------------------------------




“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.


“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.


“Stamp Tax” means any stamp, registration, documentation or similar tax.


“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.


“Tax Event” has the meaning specified in Section 5(b).


“Tax Event Upon Merger” has the meaning specified in Section 5(b).


“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).


“Termination Currency” has the meaning specified in the Schedule.


“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.


“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.


“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.


“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market

17     ISDA ® 1992

--------------------------------------------------------------------------------




value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.


IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.








WELLS FARGO BANK, NATIONAL ASSOCIATION
 
LKQ CORPORATION
(Party A)
 
(Party B)
 
 
 
By:
/s/ SUSAN STAHLBERG
 
By:
/s/ JOHN S. QUINN
Name:
Susan Stahlberg
 
Name:
John S. Quinn
Title:
Authorized Signatory
 
Title:
Executive Vice President and Chief Financial Officer
Date:
9/7/2011
 
Date:
9/7/2011






18     ISDA ® 1992

--------------------------------------------------------------------------------



SCHEDULE
to the
MASTER AGREEMENT
dated as of August 18, 2011


between


WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association organized
and existing under the laws of the United States of America
(“Party A”)
and
LKQ CORPORATION, 
a corporation organized and existing under the laws of the State of Delaware
(“Party B”)





Part 1
Termination Provisions


In this Agreement:


(a)    “Specified Entity” means in relation to Party A for the purpose of:


Section 5(a)(v),    NONE
Section 5(a)(vi),    NONE
Section 5(a)(vii),    NONE
Section 5(b)(iv),    NONE
and in relation to Party B for the purpose of:
Section 5(a)(v),    MATERIAL AFFILIATES OF PARTY B
Section 5(a)(vi),    MATERIAL AFFILIATES OF PARTY B
Section 5(a)(vii),    MATERIAL AFFILIATES OF PARTY B
Section 5(b)(iv),    MATERIAL AFFILIATES OF PARTY B


(b)    “Specified Transaction” will have the meaning given to it in Section 14
of this Agreement.


(c)
The “Cross Default” provisions of Section 5 (a)(vi) will apply to Party A and to
Party B but shall exclude any default that results solely from wire transfer
difficulties or an error or omission of an administrative or operational nature
(so long as sufficient funds are available to the relevant party on the relevant
date), but only if payment is made within three Local Business Days after such
transfer difficulties, or the error or omission has been discovered.



    






If such provisions apply:



19

--------------------------------------------------------------------------------



“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money and any Derivative Transaction other than any Specified
Transaction, except that indebtedness or obligations in respect of deposits
received in the ordinary course of a party’s banking business shall not
constitute Specified Indebtedness.


“Threshold Amount” means


(i)    with respect to Party A, an amount equal to 3% of the Shareholders Equity
(as hereinafter defined) of WFC, and


(ii)    with respect to Party B, or any Specified Entity or Credit Support
Provider, 2% of the stockholders’ equity (however described) of Party B or the
relevant Specified Entity or the Credit Support Provider as shown on the most
recent annual audited financial statements of Party B or the relevant Specified
Entity or the Credit Support Provider or financial statements acceptable to
Party A in its sole discretion.


“Shareholders Equity” means an amount equal to WFC’s total assets minus its
total liabilities, as reflected on WFC’s most recent audited financial
statements.


(d)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to
Party A and will apply to Party B, amended as follows:



“‘Credit Event Upon Merger’ shall mean that a Designated Event (as defined
below) occurs with respect to a party, any Credit Support Provider of the party
or any applicable Specified Entity (any such party or entity, “X”), and such
Designated Event does not constitute an event described in Section 5(a)(viii)
but the creditworthiness of X, or, if applicable, the successor, surviving or
transferee entity of X, is materially weaker than that of X immediately prior to
such event. In any such case the Affected Party shall be the party with respect
to which, or with respect to the Credit Support Provider or Specified Entity of
which, the Designated Event occurred, or, if applicable, the successor,
surviving or transferee entity of such party. For purposes hereof, a Designated
Event means that, after the date hereof:


(i)
X consolidates, amalgamates with or merges with or into, or transfers all or
substantially all its assets to, or receives all or substantially all the assets
or obligations of, another entity; or



(ii)
any person or entity acquires directly or indirectly the beneficial ownership of
equity securities having the power to elect a majority of the board of directors
of X or otherwise acquires directly or indirectly the power to control the
policy‑making decisions of X.”



(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.



(f)    “Payments on Early Termination”. For the purpose of Section 6(e) of this
Agreement:


(i)    Loss will apply.
(ii)    The Second Method will apply.


(g)    “Termination Currency” means United States Dollars.



20

--------------------------------------------------------------------------------



(h)
“Additional Termination Event” will apply. Each of the following shall
constitute an Additional Termination Event:



(i)     (A) The expiration, termination, or acceleration of any Credit Support
Document, or (B) the failing or ceasing of any Credit Support Document to be in
full force and effect, or (C) an event of default or termination event
(howsoever defined or described, and, after taking into account any applicable
notice and cure periods) under any Credit Support Document, in each case prior
to the satisfaction of all obligations of Party B to Party A or any of Party A’s
Affiliates whether under this Agreement or otherwise;


(ii)     Party A or any of its Affiliates terminates its obligation to extend
credit to Party B, any Specified Entity of Party B, or any Credit Support
Provider of Party B, for any reason (including as a result of a pre-payment of
borrowed money by Party B, any Specified Entity or any Credit Support Provider
of Party B); or


(iii)     Any collateral, security interest, or other credit support which
secures the performance obligations of Party B to Party A or any of its
Affiliates, whether under this Agreement or otherwise, (A) becomes unavailable
to secure or ceases to secure Party B’s obligations, or (B) no longer secures
Party B’s obligations at the same level of seniority as at the date of this
Agreement, or (C) ceases to equally and ratably secure the obligations of Party
B to Party A or any of its Affiliates with the senior lenders of Party B, its
Specified Entity or its Credit Support Provider, or (D) is released at any time
for any reason.


For the purpose of the foregoing Additional Termination Events, Party B shall be
deemed to be the Affected Party.




Part 2
Tax Representations


(a)
Payer Tax Representation. For the purpose of Section 3(e), Party A and Party B
hereby     make the following representation:



It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e)) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on:


(i)
the accuracy of any representation made by the other party pursuant to Section
3(f);



(ii)
the satisfaction of the agreement of the other party contained in Section
4(a)(i) or 4(a)(iii) and the accuracy and effectiveness of any document provided
by the other party pursuant to Section 4(a)(i) or 4(a)(iii); and



(iii)
the satisfaction of the agreement of the other party contained in Section 4(d);



provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.


(b)
Payee Tax Representations. For the purpose of Section 3(f), Party A and Party B
make the representation(s) specified below:


21

--------------------------------------------------------------------------------







(i)    The following representation applies to Party A:


Party A is a national bank organized under the laws of the United States of
America.


(ii)
The following representation applies to Party B:



Party B is a corporation organized under the laws of Delaware.




Part 3
Agreement to Deliver Documents


For the purpose of Sections 4(a) (i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:


(a)    Tax forms, documents or certificates to be delivered are:


Party required to
deliver document
Form/Document/Certificate
Date by which to
be delivered
Party A and Party B
Department of the Treasury Internal Revenue Service Form W‑9
On or before execution of this Agreement



(b)    Other documents to be delivered are:
Party required to deliver document
Form/Document/
Certificate
Date by which to be delivered
Covered by Section 3(d) Representation
 
 
 
 
Party A
Signature authentication satisfactory to the other party.


Upon request by Party B
YES
Party B
Signature authentication satisfactory to the other party.


On or before execution of this Agreement
YES
Party B
Copy (certified by an officer) of the board resolution (or equivalent
authorizing documentation) permitting the entering into of this Agreement and
Transactions hereunder in the form satisfactory to the other party.




On or before execution of this Agreement
YES
Party B
Audited annual financial statements and unaudited quarterly financial
Upon request by Party A
Yes




22

--------------------------------------------------------------------------------





statements, and related statement of earnings and changes in financial
condition, each prepared in accordance with generally accepted accounting
principles and reasonably satisfactory to Party A.







Part 4
Miscellaneous


(a)    Addresses for Notices. For the purposes of Section 12(a) of this
Agreement:


(i)
All notices or communications to Party A shall, with respect to a particular
Transaction, be sent to the address, telex number, or facsimile number reflected
in the Confirmation of that Transaction, and any notice for purposes of Sections
5 or 6 shall be sent to:



Address:
Wells Fargo Bank, National Association
550 California Street, 12th Floor
MAC A0112-121
San Francisco, California 94104
Facsimile No.: (415) 986-2604
Attention: Derivatives Documentation Manager



(ii)
All notices or communications to Party B shall be sent to the address, telex
number, or facsimile number reflected below:

Address:
LKQ Corporation
500 W. Madison Street, Suite 2800
Chicago, IL 60661

Attention:
Chief Financial Officer

Telephone:
(312) 621-1950

Facsimile:
(312) 621-1529





(b)    Process Agent. For the purpose of Section 13 (c) of this Agreement:


(i) Party A is a Multibranch Party, and may act through its San Francisco Office
or Charlotte Office or its London Branch, as specified in the relevant
Confirmation. If any Confirmation for a Transaction is sent or executed by Party
A without specifying its Office, it will be presumed that Party A’s Office for
that Transaction is its San Francisco Office, absent notice to the contrary from
Party A.
(ii) Party B is not a Multibranch Party.
(c)
Offices. Section 10(a) will apply to this Agreement.



(d)    Multibranch Party. For the purpose of Section 10(c) of this Agreement:



23

--------------------------------------------------------------------------------



(i) Party A is a Multibranch Party, and may act through its San Francisco Office
or Charlotte Office or its London Branch, as specified in the relevant
Confirmation. If any Confirmation for a Transaction is sent or executed by Party
A without specifying its Office, it will be presumed that Party A’s Office for
that Transaction is its San Francisco Office, absent notice to the contrary from
Party A.
(ii) Party B is not a Multibranch Party.
(e)
Calculation Agent. The Calculation Agent is Party A, provided, that if an Event
of Default with respect to Party A has occurred and is continuing, the parties
agree to appoint jointly and expeditiously an independent leading dealer in the
relevant underlying market to make the relevant calculation. Such dealer shall
be selected in good faith from among dealers of the highest credit standing and
such dealer’s calculation shall be binding and conclusive absent manifest error.

(f)    Credit Support Document. Details of any Credit Support Document:
With respect to Party A: not applicable; and
With respect to Party B: any agreement by Party B or Party B’s Affiliates (i) in
respect of any obligation to repay borrowed money or to reimburse amounts paid
under a letter of credit (including any interest or similar amounts with respect
thereto) to Party A or any of Party A’s Affiliates, including but not limited to
any reimbursement agreement or any security agreement, or (ii) that by its terms
secures, collateralizes or provides credit enhancement of Party B’s obligations
to Party A or any of Party A’s Affiliates whether under this Agreement or
otherwise.
(g)
Credit Support Provider. Credit Support Provider means:

With respect to Party A: not applicable; and
With respect to Party B: any entity other than Party B that provides a Credit
Support Document and each party to a Credit Support Document that provides or is
obligated to provide security, a guaranty or other credit support for Party B’s
obligations hereunder.
(h)
Governing Law and Jurisdiction. To the extent not otherwise preempted by U.S.
Federal law, this Agreement will be governed by and construed in accordance with
the law of the State of New York (without giving effect to any provision of New
York law that would cause another jurisdiction’s laws to be applied). Section
13(b) of the Agreement is hereby amended by (i) deleting the word
“non-exclusive” appearing in subparagraph (i) thereof and substituting
therefor    the word “exclusive” and (ii) deleting the last sentence of Section
13(b) and substituting therefor the following sentence:

“Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction if (A) the courts of the State of New York or the United
States District Court located in the Borough of Manhattan in New York City lacks
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its

24

--------------------------------------------------------------------------------



property, assets or estate (including, without limitation, any suit, action or
proceeding described in Section 5(a)(vii)(4) of this Agreement), and, in order
to exercise or protect its rights, interests or remedies under this Agreement,
the party (1) joins, files a claim, or takes any other action, in any such suit,
action or proceeding, or (2) otherwise commences any Proceeding in that other
jurisdiction as the result of that other suit, action or proceeding having
commenced in that other jurisdiction.”


(i)    Netting of Payments. Subparagraph (ii) of Section 2 (c) of this Agreement
will apply.


(j)
“Affiliate” will have the meaning specified in Section 14 of this Agreement.



(k)    Transfer. Section 7 is hereby amended by adding the words “(which consent
shall not be unreasonably withheld)” in the third line thereof after the word
“party” and before the comma, provided that among the reasons it shall be
considered reasonable for a party to withhold its consent are the following: (i)
its credit department is unwilling to credit approve the transfer to the
transferee, or if such approval is subject to collateral or other credit support
arrangements, such collateral or credit support arrangements would not be in
place and properly perfected at the time of such transfer to cover all existing
and future obligations of the transferee or  its credit support provider for the
Transactions being transferred; (ii) it would be exposed to any increased legal,
bankruptcy, regulatory or tax risks, liabilities or requirements as the result
of such transfer (such risks to include, but not be limited to, the risk that
settlement netting, close-out netting or collateral arrangements would not be
enforceable in the event of the bankruptcy or insolvency of the transferee or
its credit support provider, the risk that collateral may be clawed back in a
bankruptcy or insolvency proceeding applicable to the transferee or its credit
support provider, or the risk that the non-transferring party may not have a
first perfected security interest or charge in the collateral to the exclusion
of other creditors) or such transfer would cause it or the transferee to be in
noncompliance with any legal or regulatory requirements; (iii) an Event of
Default or Termination Event would exist before or after the transfer; (iv)
there would be any deduction or withholding for or on account of any Tax from
any payments it would be entitled to receive from the transferee for which the
transferee is not obligated to fully gross up; or (v) when fewer than all
Transactions are transferred, its credit exposure to the transferring party
would increase as a result of the transfer.




Part 5
Other Provisions


(a)
Definitions. The definitions and provisions contained in the 2006 ISDA
Definitions (the “2006 ISDA Definitions”) as published by the International
Swaps and Derivatives Association, Inc. are hereby incorporated into this
Agreement by reference. For these purposes, all references in the 2006 ISDA
Definitions to a “Swap Transaction” shall be deemed to apply to each Transaction
entered into hereunder.


25

--------------------------------------------------------------------------------





(b)
Set‑off. Section 6 of this Agreement is hereby amended by adding the following
subsection at the end thereof:



“(f) Set-Off. Without affecting the provisions of this Agreement requiring the
calculation of certain net payment amounts, all payments under this Agreement
will be made without set off or counterclaim, except as provided as follows in
this Section 6(f): Any amount (the “Early Termination Amount”) payable to one
party (the Payee) by the other party (the Payer) under Section 6(e), in
circumstances where there is a Defaulting Party or one Affected Party under
either the Termination Event in Section 5(b)(iv) (if made applicable) or any
Additional Termination Event will, at the option of the Non-Defaulting or
non-Affected Party (as the case may be) (in either case “X”) (and without prior
notice to the Defaulting Party or the Affected Party – in either case, “Y”) be
reduced by its set-off and re-coupment against any amount(s) (the “Other
Agreement Amount(s)”) payable (whether at such time or in the future or upon the
occurrence of a contingency) by the Payee to the Payer (irrespective of the
currency, place of payment or booking office of the obligation ) under any other
agreement(s) or undertaking(s) between the parties or instruments issued or
executed by one party to, or in favor of, the other party (and the Other
Agreement Amount(s) will be discharged promptly and in all respects to the
extent it is so set-off). X will give notice to the other party of any set-off
effected under this Section 6(f).


For this purpose, either the Early Termination Amount or the Other Agreement
Amount(s) (or the relevant portion of such amounts) may be converted by X into
the currency in which the other is denominated at the rate of exchange at which
X would be able, acting in a reasonable manner and in good faith, to purchase
the relevant amount of such currency.


If an obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.


Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise”).


(c)
Representations and Warranties. Section 3(a) is amended by adding the following
paragraphs (vi), (vii) and (viii):



“(vi)    No Agency. It is entering into this Agreement and each Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise).


(vii)     Eligible Contract Participant. Each of Party A and Party B represents
to the other (which representation shall be deemed repeated on each date a
Transaction is entered into or amended) that it is an “eligible contract
participant” as defined in the Commodity Exchange Act, as amended, and as such
term may be further amended or interpreted under the Dodd-Frank Wall Street
Reform and Consumer Protection Act.


(viii)    Anti-Money Laundering. It has adopted and implemented anti-money
laundering policies, procedures and controls that comply and will continue to
comply in all respects with the requirements of the anti-money laundering laws
and regulations to which it is subject, and it strictly adheres to such
policies, procedures and controls. In accordance with these policies, procedures
and controls, it verifies the identities of, and conducts due diligence (and,
where appropriate, enhanced due diligence) with regard to its customers.”

26

--------------------------------------------------------------------------------





(d)     Additional Party B Representation.    Party B represents to Party A that
the terms and conditions of this Agreement are no less favorable than the terms
and conditions that Party B has with its other ISDA Agreement counterparties.


(e)
Relationship Between Parties. In connection with the negotiation of, the
entering into, of this Agreement, and any other documentation relating to this
Agreement to which it is a party or that it is required by this Agreement to
deliver, each party hereby represents and warrants, and, in connection with the
negotiation of, the entering into, and the confirming of the execution of each
Transaction, each party will be deemed to represent, to the other party as of
the date hereof (or, in connection with any Transaction, as of the date which it
enters into such Transaction) that (absent a written agreement between the
parties that expressly imposes affirmative obligations to     the contrary for
that Transaction):-



(i)    Non‑Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.


(ii)    Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.


(iii)    Status of Parties. The other party is not acting as a fiduciary for or
an adviser to it in respect of that Transaction.


(iv)    Related Transactions. It is aware that each other party to this
Agreement and its Affiliates may from time to time (A) take positions in
instruments that are identical or economically related to a Transaction or (B)
have an investment banking or other commercial relationship with the issuer of
an instrument underlying a Transaction.


(f)
Waiver of Jury Trial. To the extent permitted by applicable law, each party
hereby irrevocably waives any and all right to trial by jury in any suit, action
or proceeding arising out of or relating to this Agreement or any Transaction
and acknowledges that this waiver is a material inducement to the other party’s
entering into this Agreement.



(g)
Consent to Recording. Each party hereto consents to the monitoring or recording,
at any time and from time to time, by the other party of the telephone
conversations of trading and marketing personnel of the parties and their
authorized representatives in connection with this Agreement or any Transaction
or potential Transaction; and the parties, waive any further notice of such
monitoring or recording and agree to give proper notice and obtain any necessary
consent of such personnel for any such monitoring or recording.



(h)
Outstanding Specified Transactions. Upon the effectiveness of this Agreement,
all Specified Transactions then outstanding between the parties (regardless of
when entered into), shall, unless the parties express their intent to not be
subject to this Agreement by referencing the date hereof and this Part 5(g), be
subject to the terms hereof.


27

--------------------------------------------------------------------------------





(i)
Severance. In the event any one or more of the provisions contained in this
Agreement is held to be invalid, illegal or unenforceable in any respect, such
provisions shall be severed from this Agreement to the extent of such
invalidity, illegality or unenforceability, unless such severance shall
substantially impair the benefits of the remaining portions of this Agreement.
The Agreement after such severance shall remain the valid, binding and
enforceable obligation of the parties hereto.

(j)
Payment Instructions. All payments to be made hereunder in respect of
Transactions shall be made in accordance with standing payment instructions
provided by the parties (or as otherwise specified in a Confirmation).

(k)
Collateral and Security Interest. Party B hereby agrees that the obligations
that are secured by any collateral or security interest granted pursuant to the
Credit Support Documents with respect to Party B shall include any obligation
pursuant to this Agreement and hereby represents and covenants that any
approvals or consents that are necessary to make this Part 5(j) enforceable have
been obtained.

(l)    Definitions.
(i) The following definition shall appear in Section 14 after the definition of
“Defaulting Party”: “‘Derivative Transaction’ means:
(a)
any transaction (including an agreement with respect thereto) which is a rate
swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index forward, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, repurchase transaction, reverse repurchase transaction,
precious metals transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross‑currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions); and

(b)
any combination of these transactions.”

(ii) The following definition shall appear in Section 14 after the definition of
“Loss”:
“‘Material Affiliates’ means all Affiliates that have more than 5% of the total
consolidated group assets or account for more than 10% of total consolidated
group income, in each case as reflected on the most recent audited consolidated
financial statements of the group or financial statements acceptable to Party A
in its sole discretion.”
(m)
Confidential Information. Party A may share any information concerning Party B
with its Affiliates to the extent it deems advisable or necessary to carry out
the obligations and rights provided for it under this Agreement.

(n)
Negative Pledge/Equally Ratable. So long as any of the obligations under this
Agreement remain outstanding, Party B will not create any mortgage, pledge, lien
or other security interest (each a “Security Interest”) on any of its assets
unless (i) a Security Interest arises by operation of law, or (ii) Party A
agrees to the creation of a Security Interest. If Party A agrees to the creation
of a Security Interest, Party A shall be entitled equally and ratably to the
benefits of an equivalent Security Interest to secure performance of all
obligations of Party B under this Agreement.

(o)
Scope of Agreement. Any Specified Transaction now existing or hereafter entered
into between the parties (whether or not evidenced by a Confirmation) shall
constitute a “Transaction” under this


28

--------------------------------------------------------------------------------



Agreement and shall be subject to, governed by, and construed in accordance with
the terms of this Agreement, unless the confirming document(s) for that
Specified Transaction provide(s) otherwise. For any such Specified Transaction
not evidenced by a Confirmation, Section 2(a)(i) of this Agreement is amended to
read as follows: “(i) Each party will make each payment or delivery to be made
by it under each Transaction, as specified in each Confirmation (or otherwise in
accordance with the terms of that Transaction if not evidenced by a
Confirmation), subject to the other provisions of this Agreement.”


Part 6
FX Transactions and Currency Option Transactions


(a)
The 1998 FX and Currency Option Definitions.



(i)    The provisions of the 1998 FX and Currency Option Definitions as
published by ISDA, Emerging Markets Traders Association and The Foreign Exchange
Committee (the "FX Definitions"), are hereby incorporated herein in their
entirety and shall apply to FX Transactions and Currency Option Transactions
entered into by the Offices of the parties specified in Part 4(c) of this
Agreement. FX Transactions, Currency Obligations and Currency Option
Transactions are each deemed to be Transactions for purposes of this Agreement.
(ii)    Unless otherwise agreed to by the parties, all FX and Currency Option
Transactions entered into between the parties prior to the date of this
Agreement shall be deemed to be Transactions for purposes of this Agreement. The
confirmation of all FX and Currency Option Transactions via any electronic
media, telex, facsimile or writing shall constitute a "Confirmation" as referred
to in this Agreement even where not so specified in the Confirmation. Such
Confirmations will supplement, form a part of, and be subject to this Agreement.
(b)
Article 3 General Terms Relating to Currency Option Transactions.

The FX Definitions are hereby amended by adding the following new Section 3.9:
“3.9. Discharge and Termination of Options. Unless otherwise agreed, any Call or
Put written by a party will automatically be terminated and discharged, in whole
or in part, as applicable, against a Call or Put, respectively, written by the
other party, such termination and discharge to occur automatically upon the
payment in full of the last Premium payable in respect of such Currency Option
Transaction; provided that such termination and discharge may only occur in
respect of Currency Option Transactions with the same material terms, including
but not limited to:
(i)
each being with respect to the same Put and the same Call (i.e., a Put may only
be discharged against another Put and not against a Call);

(ii)
each having the same Expiration Date and Expiration Time;

(iii)
each being of the same style (i.e., either both being of American or European
Style);

(iv)    each having the same Strike Price;
(v)
neither of which shall have been exercised;

(vi)
each of which has been entered into by the same pair of Designated Netting
Offices of the parties; and


29

--------------------------------------------------------------------------------



(vii)
each having the same procedures for exercise;

and, upon the occurrence of such termination and discharge, neither party shall
have any further obligation to the other party in respect of the relevant
Currency Option Transactions terminated and discharged. In the case of a partial
termination and discharge (i.e., where the relevant Currency Option Transactions
are for different amounts of the Currency Pair), the remaining portion of the
Currency Option Transaction shall continue to be a Currency Option Transaction
for all purposes hereunder.”


Please confirm your agreement to the terms of the foregoing Schedule by signing
below.


WELLS FARGO BANK, NATIONAL ASSOCIATION
 
LKQ CORPORATION
 
 
 
By:
/s/ SUSAN STAHLBERG
 
By:
/s/ JOHN S. QUINN
Name:
Susan Stahlberg
 
Name:
John S. Quinn
Title:
Authorized Signatory
 
Title:
Executive Vice President and Chief Financial Officer






30